DETAILED ACTION

This communication is in response to the Applicant Arguments/Remarks dated 5/4/2022.  Claims 14-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Regarding the Applicant Arguments/Remarks dated 5/4/2022 on page 14-16 that Fujino clearly does not disclose or suggest "updating, when a user searches for one of a plurality of terms in a dictionary, a search history managed in a computer memory, the search history including search terms in association with search times", "selecting, by referring to the search history in the computer memory, terms for which the user searched within a prescribed period in the past, as searched-in-period terms," "selecting, by referring to the search history in the computer memory, terms for which the user searched within a prescribed period in the past, as searched-in-period terms" and "selecting, as an uncompleted learning content, by referring to the learning progress in the computer memory, a learning content that the user has not yet completed from among learning contents included among the plurality of learning contents and which include more than a prescribed number of the selected searched-in period terms”, examiner respectfully disagrees.
Fujino teaches at col. 1:26-39: provide a leaning support method and a learning support program that enable to supply a desired learning material; fig. 17: table of contents with chapters where users can select to learn. Fig. 2, item 13: glossary DB and learning history DB. Applicant has amended the claim limitations to further distinguish that the search history in relating to a dictionary and/or glossary is updated separately and the newly cited reference Maniscalco below. The argued limitations merely updating user search history of terms in a dictionary which is broad and not new in the technological art.  In addition, Fujino teaches at col. 4:15-65: obtain the learning history of the learner. Standard time required learning the corresponding module is stored in the learning time field - see fig. 3: learning time period is 30 minutes. The combination of teachings of Fujino and Maniscalco does teach the argued limitaitons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 7433646) in view of Maniscalco (US 8984048). 

As per claims 14, 20, 21, Fujino et al. teaches 
updating, when a user searches for one of a plurality of terms in a dictionary, a search history managed in a computer memory, the search history including search terms in association with search times (col. 4:14-65: the learning server machine stores a learning history of the learner into a learning history DB. A record of the history database includes a learner ID, acquired/requested keyword, date and time of learning etc...; col. 9:12-25: updates the learning history DB 14 based on the acquired keyword table (S016). Specifically, the learning server machine 10 adds the acquired keyword whose registration flag is "1" in the acquired keyword table 16 to the record of the learner in the learning history DB; fig. 14); 
updating, when the user uses one of a plurality of learning contents, a learning progress managed in the computer memory, the learning progress being managed with respect to each of the plurality of learning contents, selecting, by referring to the search history in the computer memory, terms for which the user searched within a prescribed period in the past, as searched-in-period terms (col. 4:14-30: the client machine to progress learning, the learning server machine stores a learning history of the learner into a learning history DB. The learning history DB 14 includes a plurality of records created for the respective learners. As shown in FIG. 5, a record of the learning history DB contains a "Leamer ID" field and a plurality of sets of fields of "Acquired Keyword", "Date and Time of Learning" and "Acquired Method"; col. 7:60-67; col. 9:12-25: updates the learning history DB based on the acquired keyword table (S016). Specifically, the learning server machine 10 adds the acquired keyword whose registration flag is "1" in the acquired keyword table 16 to the record of the learner in the learning history DB; fig. 10: reading acquired keywords from learning history of learner: fig. 6: learning history of learner, acquired keyword); 
selecting, as an uncompleted learning content, by referring to the learning progress in the computer memory, a learning content that the user has not yet completed from among learning contents included among the plurality of learning contents and which include more than a prescribed number of the selected searched-in-period terms; and outputting information representing the selected uncompleted learning content (col. 1:39-45: extracting keywords that do not match acquired keywords corresponding to subjects that have been already learned among keywords corresponding to the subjects that should be learned, when the computer receives the keywords corresponding to subject that should be learned and the acquired keywords from a client machine, and a selecting step for selecting a module that satisfies first and second requirements; col. 4:14-65: the learning server machine stores a learning history of the learner into a learning history DB. A record of the history database includes a learner ID, acquired keyword, date and time of learning etc... provides the subjects corresponding to the learning (second plurality) keywords that do not overlap with the acquired keywords of the learner so that the learner will not repeat learning of the acquired subjects; col. 8:20-27: when the number of judgments does not exceed the upper limit (S009, No), the learning server machine adds the keywords that are not included in the learning keyword table 15 and match the presupposed keywords of the module corresponding to the highest order record after sorting in the candidate table into the learning keyword table; figs. 10-11, 16.)
	Fujino teaches at col. 4:15-19: the learning server stores a learning history of the learner into a learning history database. However, Fujino does not teach wherein said updatinq the search history is performed independently from said updating the learning progress, such that the search history is updated when the user searches for said one of the plurality of terms in the dictionary, reqardless of whether the user has used or completed any of the plurality of learninq contents.
	Maniscalco teaches 
wherein said updatinq the search history is performed independently from said updating the learning progress, such that the search history is updated when the user searches for said one of the plurality of terms in the dictionary, reqardless of whether the user has used or completed any of the plurality of learninq contents (col. 29: update the user-specific dictionary. A separate history can be maintained for each user. A user-specific history may be more accurate than one shared with other users, as the set of objects delivered for a web page may depend on cookies, browser configurations, and other items that can be unique to each user. A user-specific history may also allow memory to be used more efficiently, as many of the pages a user frequently visits may not be visited by other users. Having this unique
content in a user-specific database allows it to be swapped off to persistent storage when the user is not logged onto the network and actively browsing). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujino and Maniscalco in order to effectively store user search history to better tailor users’ interests in providing relevant search results to the users.

As per claim 18, Fujino et al. teaches
wherein each of the plurality of learning contents is associated with any one of a plurality of categories, and the selecting the uncompleted learning content includes selecting the uncompleted learning content based on the learning progress of the plurality of learning contents and categories associated with the plurality of learning contents (col. 1:33-38: a server computer having a storage in which module information for each of modules of learning material including presupposed keywords corresponding to subjects that should have been acquired by a learner before learning the module and learning keywords corresponding to subjects that will be acquired by learning the module is stored; col. 4:14-65: the learning server machine stores a learning history of the learner into a learning history DB. A record of the history database includes a learner ID, acquired keyword, date and time of learning etc... provides the subjects corresponding to the learning (second plurality) keywords that do not overlap with the acquired keywords of the learner so that the learner will not repeat learning of the acquired subjects; col. 8:20-27: when the number of judgments does not exceed the upper limit (S009, No), the learning server machine adds the keywords that are not included in the learning keyword table 15 and match the presupposed keywords of the module corresponding to the highest order record after sorting in the candidate table into the learning keyword table).

As per claim 19, Fujino et al. teaches
wherein the data processing method is performed by a data processing system including a communication terminal and a server, and the communication terminal is configured to perform: acquiring search information representing the search history and the learning progress of the plurality of learning contents (col. 4:14-30: the client machine to progress learning, the learning server machine stores a learning history of the learner into a learning history DB. The learning history DB 14 includes a plurality of records created for the respective learners. As shown in FIG. 5, a record of the learning history DB contains a "Leamer ID" field and a plurality of sets of fields of "Acquired Keyword", "Date and Time of Learning" and "Acquired Method"; fig. 10: read acquired keywords from learning history of learner); 
transmitting the acquired search information and the acquired learning progress to the server; receiving information representing the selected uncompleted learning content from the server; and outputting information representing the selected uncompleted learning content represented by the received information; the server is configured to perform: receiving the search information and the learning progress transmitted from the communication terminal; selecting the uncompleted learning content based on the received search information and the received learning progress; and Amendment filed with RCEPage 5 Application Number: 16/136,002 transmitting the information representing the uncompleted learning content to the communication terminal (col. 1:39-45: extracting keywords that do not match acquired keywords corresponding to subjects that have been already learned among keywords corresponding to the subjects that should be learned, when the computer receives the keywords corresponding to subject that should be learned and the acquired keywords from a client machine, and a selecting step for selecting a module that satisfies first and second requirements; col. 2:3-26: a first learning step for transmitting one of the modules selected at the selecting step and for adding the learning keywords of the transmitted module to the history information as the acquired keywords when one or more modules found at the selecting step are. The transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 4:14-65: the learning server machine stores a learning history of the learner into a learning history DB. A record of the history database includes a learner ID, acquired keyword, date and time of learning etc... provides the subjects corresponding to the learning (second plurality) keywords that do not overlap with the acquired keywords of the learner so that the learner will not repeat learning of the acquired subjects; col. 8:20-27: when the number of judgments does not exceed the upper limit (S009, No), the learning server machine adds the keywords that are not included in the learning keyword table and match the presupposed keywords of the module corresponding to the highest order record after sorting in the candidate table into the learning keyword table; figs. 10-11, 16).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 7433646) in view of Maniscalco (US 8984048) and further in view of Hochwarth (US 7840175). 
As per claim 15, Fujino teaches at col. 4:14-65: progress learning. Fujino and Maniscalco do not explicitly teach claim 15.
	Hochwarth (US 7840175) teaches 
wherein: the search history manages strings that the user input for searching the dictionary, Amendment filed with RCEPage 3 Application Number: 16/136,002the learning progress includes at least one of: a number or ratio of questions that have been answered correctly by the user out of questions included in the learning contents; a number or ratio of audio data items that have been played back by the user out of audio data items included in the learning contents; and a number or ratio of pages or items that have been browsed by the user out of pages or items included in the learning contents (fig. 4: reference glossary; col. 9:1-2: finding courses in the course catalog that have keywords/strings in the course title or description; col. 7:30-32: displaying a learner's completed, started, and planned training activities ; col. 8: 20-27: when the number of judgments does not exceed the upper limit (S009, No), the learning server machine adds the keywords that are not included in the learning keyword table and match the presupposed keywords of the module corresponding to the highest order record after sorting in the candidate table into the learning keyword table; col. 22:8-16: referring to fig. 11C, the dialog screen provides the learner with a list of valid learning strategies for the course as items for selection. Dialog screen allows the learner to select between and/or change learning strategies. Dialog screen may include a learning process indicating the percentage of the course already completed by the learner. In connection with a change in learning strategy or otherwise, the learner may elect top continue the course from the current point using the newly selected strategy). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujino, Maniscalco and Hochwarth in order to effectively allow users to better view, interact, and/or analyze the available categories/topics that associating with the users' learning strategies.

As per claims 16, Fujino et al. teaches
wherein the selecting the uncompleted learning content comprises selecting a plurality of the uncompleted learning contents, and wherein the method further comprises: managing, in the computer memory, learning progress of learning plans, each of which is a unique combination of a plurality of the learning contents; and outputting information representing the learning plans each of which includes one of the uncompleted learning contents (col. 1:39-45: extracting keywords that do not match acquired keywords corresponding to subjects that have been already learned among keywords corresponding to the subjects that should be learned, when the computer receives the keywords corresponding to subject that should be learned and the acquired keywords from a client machine, and a selecting step for selecting a module that satisfies first and second requirements; col. 4:14-65: the learning server machine stores a learning history of the learner into a learning history DB. A record of the history database includes a learner ID, acquired keyword, date and time of learning etc... provides the subjects corresponding to the learning (second plurality) keywords that do not overlap with the acquired keywords of the learner so that the learner will not repeat learning of the acquired subjects; col. 8:20-27: when the number of judgments does not exceed the upper limit (S009, No), the learning server machine adds the keywords that are not included in the learning keyword table 15 and match the presupposed keywords of the module corresponding to the highest order record after sorting in the candidate table into the learning keyword table; figs. 10-11, 16).


As per claim 17, Fujino teaches 
calculating, for every learning plan, an average number of the searched-in-period terms included in each of the learning contents; selecting a learning plan with the highest average number of the searched-in-period terms from among the learning plans as a to-be-recommended learning plan; and outputting information representing the to-be-recommended learning plan (col. 2:3-26: a first learning step for transmitting one of the modules selected at the selecting step and for adding the learning keywords of the transmitted module to the history information as the acquired keywords when one or more modules found at the selecting step are. The transmitted module may be chosen from the modules satisfying the first and second requirements so that the number of the learning keywords included in the module information that match the learning keywords of the learning course becomes largest; col. 5:47-62; col. 8:20-36: record after sorting in the candidate table 17 into the learning keyword table 15 (SOlO), finishing the process of the current round of the second loop L2).
	Hochwarth also teaches at col. 1:46-58; fig. 11 A: preferred learning strategy: table of contents, catalog: hierarchy or top-level list; col. 10: training measures are usually flexibly structured and may include briefings, seminars, workshops, virtual classroom sessions, web-based trainings, external web-based trainings, static web courses, or curricula. Training management includes functions to efficiently create the course offerings. Using course groups to categorize topics by subject area enables flexible structuring of the course catalog. For example, when training administrator creates a new subject area represented by a course group, he can decide whether it should be accessible to learners in the learning portal; col. 13:41-54. 	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Omoigui (US 20100070448) teaches at para. 3095: dictionaries like online search engines or tools; para. 3086: search history.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        8/13/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163